Citation Nr: 1041276	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-10 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for a fracture of the 
second metatarsal of the left foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to April 1981.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2005 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A Notice of Disagreement was filed in 
April 2006, a Statement of the Case was issued in March 2008, and 
a Substantive Appeal was received in April 2008.  

The Veteran testified at a hearing before the Board in September 
2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA outpatient treatment records dated in March 2008 reflect that 
the Veteran is receiving Social Security benefits.  It does not 
appear that any Social Security Administration (SSA) records have 
been obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Secure from SSA copies of their 
determination on the Veteran's claim for 
SSA disability benefits, as well as copies 
of the medical records considered in 
conjunction with that determination.  

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim of 
entitlement to a compensable evaluation for 
a fracture of the second metatarsal of the 
left foot.  The Veteran should be furnished 
a supplemental statement of the case and be 
afforded an opportunity to respond. 
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


